Citation Nr: 0836076	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for a depressive disorder.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel










INTRODUCTION

The veteran served on active duty from January 2001 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006  rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The matter of service connection for a 
bipolar disorder is the only issue certified to the Board at 
this time.  


FINDINGS OF FACT

A depressive disorder is attributable to service.  


CONCLUSION OF LAW

A depressive disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in service if it had become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reflect findings, 
treatment, or diagnosis of psychiatric disease.  The veteran 
was separated from service in 2003.  In January 2006, he 
filed a claim for service connection for a bipolar disorder.  

Post-service VA medical records reveal that the veteran was 
evaluated in May 2004.  It was noted on examination that the 
veteran had served in Iraq, but was not injured.  The 
diagnoses were depression/post-traumatic stress disorder.  

In July 2006, the veteran was afforded a VA psychiatric 
examination.  The claims folder was reviewed.  The veteran 
was accompanied to the examination by his mother and several 
half-siblings.  The veteran's mother related to the examiner 
that the police had been to their home several times for the 
veteran's behavioral problems.  She indicated that when he 
did not take his medication, he would get into arguments and 
would destroy property.  She also indicated that prior to 
service, the veteran did not have behavioral problems, but he 
had disciplinary problems in the military and his behavior 
changed when he returned from the military.  Mental status 
examination was performed.  The diagnosis was depressive 
disorder, not otherwise specified.  The examiner indicated 
that the veteran met the criteria for depressive mood 
disorder, but not bipolar disorder.  On the basis of the 
examination, the examiner opined that it was at least as 
likely as not that his depressive disorder was caused by his 
military service.  Subsequent VA medical records continue to 
show treatment for a psychiatric disorder, also diagnosed as 
bipolar disorder and schizoaffective disorder.  Although the 
veteran reported that he served in combat, which is not 
verified by the record and would therefore not be credible, 
the veteran was displaying psychotic manifestations during 
the  time period of the statements, and, thus, would not be 
considered to be a reliable historian.  

The RO denied the veteran's claim based on a finding that the 
examiner did not relate the development of a depressive 
disorder to service, but rather relied on the statements of 
the veteran's mother.  

The Board initially noted that the veteran's mother is not 
competent to diagnose a psychiatric disorder, however, she is 
competent to state what she observed.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  In reviewing the examination 
report, the Board notes that the veteran's mother did report 
what she had observed and was relating observations which 
were within her realm of knowledge.  Thus, the VA examination 
report remains competent evidence even if the examiner relied 
on the statements of the veteran's mother as those statements 
have not been rejected or shown to be inaccurate.  See Coburn 
v. Nicholson, 19 Vet. App. 427 (2006); see also Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  

Further, and significantly, the examiner also reviewed the 
claims file, stated he reviewed the claims file, explored the 
veteran's history, and performed a mental status examination 
prior to rendering a diagnosis and a medical opinion.  As a 
medical professional, the examiner's determination of the 
appropriate diagnosis and the etiology are within the 
examiner's area of expertise.  Thus, the examiner is 
competent to make these medical determinations.  Accordingly, 
this opinion is probative as the examiner considered the 
veteran's history and examined the veteran.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  The 
competent evidence of record includes a VA examiner's opinion 
that the veteran's depressive disorder is related to service.  
Although such a disorder was not noted during service, the 
medical opinion is accepted as supporting evidence of an 
etiological connection between service and post-service 
diagnosis pursuant to 38 C.F.R. § 3.303(d).  

Accordingly, service connection is warranted.  


ORDER

Service connection for a depressive disorder is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


